

115 S900 IS: Year-Round Pell Grant Restoration Act
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 900IN THE SENATE OF THE UNITED STATESApril 7, 2017Ms. Hirono (for herself, Mr. Reed, Mr. Franken, Ms. Stabenow, Mr. Markey, Mr. Heinrich, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the Federal Pell Grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Year-Round Pell Grant Restoration Act.
 2.FindingsCongress finds the following: (1)The Congressional Budget Office reports on any overall financial surplus or shortfall in the funding provided for the Federal Pell Grant program. However, in recent years, in order to meet the maximum Federal Pell Grant level with the provided level of funding, Congress has made cuts to the program through imposing additional eligibility requirements for Federal Pell Grants and limiting the availability of year-round Federal Pell Grants, causing significant uncertainty and reducing access to higher education for millions of hardworking college students.
 (2)The traditional student who attends college for 4 years immediately after high school is now a minority of college students today. Ambitious students now need more flexibility to attend school year-round while juggling work schedules.
 (3)Section 1860 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10, 125 Stat. 169) eliminated the provision of the Federal Pell Grant program of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) that allowed more than 1 Federal Pell Grant awards per year, creating significant hardship for many students trying to take courses over the summer or outside the traditional school calendar. Allowing students to continue to receive Federal Pell Grants in successive semesters, without a gap, would reduce the time needed to complete their degrees.
 3.Year-Round Federal Pell Grant studentsSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
			
 (8)(A)Effective for the 2018–2019 award year and each award year thereafter, the Secretary shall award an eligible student a total of not more than 1½ Federal Pell Grants during a single award year to permit such student to work toward completion of an eligible program if, during that single award year, the student—
 (i)has received a Federal Pell Grant for the award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student's Federal Pell Grant; and
 (ii)is enrolled on at least a half-time basis while receiving any funds under this section.
 (B)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of the Federal Pell Grants awarded to such student for the award year may exceed the maximum Federal Pell Grant available for an award year.
 (C)Any period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student's duration limit under subsection (c)(5).
 (9)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans 2 award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned, as it determines is most beneficial to students..
		